ARNOLD, Judge.
The sole issue for our consideration is whether there was a genuine issue of material fact which would render summary judgment inappropriate. G.S. 1A-1, Rule 56. Plaintiffs’ only contention is that the contract provision relating to the standby fee was ambiguous and therefore a question of fact for the jury. We do not agree.
The contract provision in question reads:
“The accepted commitment copy must be returned within one week along with $38,250 (collected) cash STANDBY FEE which will be refunded if the loan is closed in accordance with this commitment. Should our accepted commitment not be closed, we will retain the standby fee to cover a portion of the cost of origination and processing the application and for reservation of the allotted funds.”
Plaintiffs argue that the phrase “to cover a portion of the cost of origination and processing the application and for reservation of *773the allotted funds” renders the provision ambiguous. The quoted phrase, however, does not render ambiguous the clear words that defendant, upon failure to close the commitment, is entitled to retain the standby fee. We note that nothing in the language indicates that defendant is to retain only a portion of the standby fee, as plaintiffs argue.
Having found that the provision in question is not ambiguous, we apply the rule that its interpretation was a matter of law for the court. See, e.g. Root v. Insurance Co., 272 N.C. 580, 158 S.E. 2d 829 (1968). There being no genuine issue of material fact, the trial court properly granted defendant’s motion for summary judgment.
Affirmed.
Judges Morris and Martin concur.